 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JIAME CALDERON, an individual; RC, a              Case No. 1:17-cv-00040--BAM
12   minor child; MC, a minor child; MC, a
     minor child,                                      ORDER RE PRETRIAL STIPULATION
13                                                     BETWEEN PLAINTIFFS AND
                        Plaintiffs,                    DEFENDANTS TULARE REGIONAL
14                                                     MEDICAL CENTER
            v.
15                                                     (Doc. No. 96)
     ADANNA IKEDILO, M.D., et al.,
16
                        Defendants.
17

18
            Pursuant to the parties’ pretrial stipulation filed on July 12, 2019, and good cause
19
     appearing, IT IS HEREBY ORDERED as follows:
20
            1.      That Plaintiffs shall not contend at mediation, pretrial conference, trial or for any
21
     other purpose in this action that TRMC’s non-physician staff, including TRMC’s nursing staff,
22
     was professionally negligent in their care and treatment of Decedent Ana Calderon;
23
            2.      That TRMC shall not designate a nursing standard of care expert in its expert
24
     disclosure on August 2, 2019;
25
            3.      That Plaintiffs’ contention that at the time that Defendant Luis A. Sanchez, D.O.,
26
     provided medical care and treatment to Decedent Ana Calderon at TRMC, Dr. Sanchez was
27
     acting as the ostensible agent of TRMC shall be the only issue that Plaintiffs may assert against
28
                                                       1
 1   TRMC at mediation, pretrial conference, trial or for any other purpose in this action; and

 2          4.      This stipulation does not affect any rights or defenses that Defendant Luis A.

 3   Sanchez, D.O. may assert.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     July 15, 2019                              /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
